 

--------------------------------------------------------------------------------

Exhibit 10.2
 
EXECUTION
DRAFT

 
TENTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
AND RELATED SECURITY DOCUMENTS


This TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND RELATED
SECURITY DOCUMENTS (this “Amendment”), dated effective as of September 8, 2014,
is by and among COVENANT TRANSPORT, INC., a Tennessee corporation (“CTI”), CTG
LEASING COMPANY, a Nevada corporation (“CTGL”), SOUTHERN REFRIGERATED TRANSPORT,
INC., an Arkansas corporation (“SRT”), COVENANT ASSET MANAGEMENT, INC., a Nevada
corporation (“CAM”), COVENANT TRANSPORT SOLUTIONS, INC., a Nevada corporation
(“CTS”), and STAR TRANSPORTATION, INC., a Tennessee corporation (“ST”, and
together with CTI, CTGL, SRT, CAM, and CTS, individually a “Borrower” and
collectively, “Borrowers”), COVENANT TRANSPORTATION GROUP, INC., a Nevada
corporation and the owner (directly or indirectly) of all of the issued and
outstanding capital stock of Borrowers (“Parent”), the Lenders (defined below)
party to this Amendment, and BANK OF AMERICA, N.A., a national banking
association, as agent for Lenders (in such capacity, “Agent”).  Capitalized
terms used but not otherwise defined herein shall have the meanings given to
such terms in the Credit Agreement (defined below).
 
R E C I T A L S:
 
A.           The Borrowers, the Parent, the lenders from time to time party
thereto (the “Lenders”) and the Agent are parties to that certain Third Amended
and Restated Credit Agreement, dated as of September 23, 2008 (as previously
amended, as amended hereby and as otherwise amended, restated or modified from
time to time, the “Credit Agreement”);


B.           The Parent has executed that certain Third Amended and Restated
Parent Guaranty Agreement dated as of September 23, 2008 (as amended to the date
hereof, the “Parent Guaranty”); and


C.           The Borrowers, the Parent, the Lenders and the Agent desire that
the Credit Agreement and the related Security Documents be amended in certain
respects in accordance with the terms of this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Credit Agreement is hereby amended and the parties hereto
covenant and agree as follows:


1.           Recitals. The foregoing Recitals are accurate and are incorporated
herein and made a part hereof for all purposes.
 
2.           Amendments to Credit Agreement. Subject to the terms and conditions
set forth herein, the Credit Agreement is hereby amended as follows:
 
(a)           Amendment to Schedule 8.6.1.  Schedule 8.6.1 is hereby deleted and
the attached Schedule 8.6.1 is hereby inserted in place thereof and in
substitution therefor.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Amended Definitions.  The following definitions in Section 1.1 of
the Credit Agreement are hereby amended and restated (or added) to read in their
entirety as follows:
 
“Amendment Date:  August 6, 2014.”
 
“Secured Parties: Agent, Issuing Bank, Lenders, providers of Bank Products
(including, without limitation, Affiliates of Lenders with respect to Bank
Products).”
 
“Security Documents: the Guaranty, Mortgages, Pledge Agreement, Copyright
Security Agreements, Patent Security Agreements, Trademark Security Agreements,
Deposit Account Control Agreements, Securities Account Control Agreements, and
all other documents, instruments and agreements now or hereafter securing (or
given with the intent to secure) any Obligations.”
 
“Pledge Agreement: the Fifth Amended and Restated Stock Pledge and Security
Agreement dated as of September 23, 2008, by and among the Borrowers, Parent,
and Agent, as amended from time to time.”
 
(b)       Amendment to Section 9.1.5.  Section 9.1.5 is hereby amended by
deleting the last two sentences thereof and substituting the following therefor:
 
“As of the Amendment Date, the chief executive offices and other places of
business (excluding drop lots) of Borrowers and Subsidiaries are shown on
Schedule 8.6.1.  Except as otherwise disclosed to Agent in writing, during the
five years preceding the Amendment Date, no Borrower, Obligor or Subsidiary has
had any other office or place of business (excluding drop lots).”
 
(c)       Amendment to Section 9.1.25.  Section 9.1.25 is hereby amended to read
in its entirety as follows:
 
“9.1.25.  Subsidiaries.  None of the Obligors has a Subsidiary (other than IQS
Insurance Retention Group, Inc. and Covenant Logistics, Inc.) that is not either
a Borrower or a Guarantor.”
 
3.           Amendments to Security Documents. Subject to the terms and
conditions set forth herein, the Security Documents are hereby amended as
follows:
 
(a)           Each Mortgage is hereby amended to delete the reference to
“Lenders” on page 5 in the paragraph beginning with “TO HAVE AND TO HOLD” and
insert “Secured Parties” in place thereof and in substitution therefor, it being
understood that Agent does not intend to record any instrument in the real
property records where each Mortgage is recorded with respect to such amendment.
 
(b)           The Guaranty is hereby amended to delete the first sentence in
Section 1.01 and insert the following in place thereof and in substitution
therefor:
 
 
 

--------------------------------------------------------------------------------

 
 
“The Guarantor hereby unconditionally and irrevocably guarantees to the Lenders,
any other Secured Parties, the Issuing Bank and the Agent and any transferee in
whole or in part of the Obligations or this Guaranty (collectively, the
“Guaranteed Parties” and each individually a “Guaranteed Party”) the full and
prompt payment and performance of all the Obligations and all costs, charges and
expenses, including reasonable attorneys’ fees, incurred or sustained by such
Guaranteed Party in enforcing the obligations of the Guarantor hereunder.”
 
(c)           The Pledge Agreement is hereby amended to insert “and any other
Secured Parties (as defined in the Credit Agreement defined below)” after
“Lenders now or hereafter party to the Credit Agreement defined below” and
before “, collectively with the Agent” in the first paragraph of the Pledge
Agreement.
 
(d)           The Pledge Agreement is hereby amended to insert “all obligations
arising in connection with “Bank Products”,” after “specifically including” and
before “all “Obligations”” in the definition of “Secured Obligations” in Section
1(a) of the Pledge Agreement.
 
4.           Effectiveness; Conditions Precedent.  The amendments herein
provided shall be effective as of the date set forth above (the “Amendment
Effective Date”) upon the satisfaction of the following conditions precedent:
 
(a)           The Agent shall have received each of the following documents or
instruments in form and substance acceptable to the Agent:
 
(i)           one or more counterparts of this Amendment, duly executed by each
of the Borrowers, the Parent and the Required Lenders; and
 
(ii)          such other documents, instruments, opinions, certifications,
undertakings, further assurances and other matters as the Agent shall reasonably
request.
 
5.           Acknowledgment of the Obligors. The Borrowers and Parent, as
Obligors, hereby acknowledge and agree that, to the best of their knowledge: (a)
none of the Obligors has any defense, offset, or counter­claim with respect to
the payment of any sum owed to the Lenders or the Agent under the Loan
Documents, or with respect to the performance or observance of any warranty or
covenant contained in the Credit Agreement or any of the other Loan Documents;
and (b) the Lenders and the Agent have performed all obligations and duties owed
to the Obligors through the date of this Amendment.
 
6.           Consent and Reaffirmation of Parent Guaranty. Parent hereby
consents, acknowledges and agrees to the amendments and consent set forth herein
and hereby confirms and ratifies in all respects the Parent Guaranty to which
Parent is a party (including without limitation the continuation of Parent’s
payment and performance obligations thereunder upon and after the effectiveness
of this Amendment and the amendments contemplated hereby) and the enforceability
of the Parent Guaranty against the Parent in accordance with its terms.
 
7.           Representations and Warranties of the Obligors. The Borrowers and
Parent, as Obligors, represent and warrant to the Lenders and the Agent that:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)       Compliance with Loan Agreement. On the date hereof, and after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing;
 
(b)       Representations and Warranties. On the date hereof, and after giving
effect to this Amendment, the representations and warranties of each Obligor in
the Loan Documents are true and correct in all material respects (except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date);
 
(c)       Power and Authority. Each Obligor is duly authorized to execute,
deliver and perform this Amendment. The execution, delivery and performance of
this Amendment and the Credit Agreement, as amended hereby, have been duly
authorized by all necessary action, and do not (a) require any consent or
approval of the holders of Equity Interests of the Obligors, other than those
already obtained; (b) contravene the Organic Documents of any Obligor; (c)
violate or cause a default under any Applicable Law, Material Contract or
Material License; or (d) result in or require the imposition of any Lien (other
than Permitted Liens) on any Property of any Obligor; and
 
(d)       Enforceability. This Amendment and the Credit Agreement, as amended
hereby, are legal, valid and binding obligations of each Obligor, enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.
 
8.           Effect on Credit Agreement. Except as specifically amended hereby,
the terms and provisions of the Credit Agreement and the other Loan Documents
are, in all other respects, ratified and confirmed and remain in full force and
effect. Except as expressly set forth herein, the amendments provided herein
shall not by implication or otherwise limit, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders or the Agent under the
Credit Agreement or any other Loan Document, nor shall they constitute a waiver
of any Event of Default, nor shall they alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document.  Each of the
amendments provided herein shall apply and be effective only with respect to the
provisions of the Credit Agreement specifically referred to by such
amendments.  No reference to this Amendment need be made in any notice, writing,
or other communication relating to the Credit Agreement and the other Loan
Documents, any such reference to the Credit Agreement and the other Loan
Documents to be deemed a reference thereto as respectively amended by this
Amendment. All references to the Credit Agreement and the other Loan Documents
in any document, instrument, or agreement executed in connection with the Credit
Agreement and the other Loan Documents will be deemed to refer to the Credit
Agreement and the other Loan Documents as respectively amended hereby.
 
9.           Instrument Pursuant to Credit Agreement.  This Amendment is a Loan
Document executed pursuant to the Credit Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms and provisions of the Credit Agreement.
 
10.           Further Acts.  Each of the parties to this Amendment agrees that
at any time and from time to time upon the written request of any other party,
it will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Amendment.
 
 
 

--------------------------------------------------------------------------------

 
 
11.           Successors. This Amendment shall be binding upon and inure to the
benefit of Obligors, Agent, Lenders, and their respective successors and
permitted assigns, except that (a) no Obligor shall have the right to assign its
rights or delegate its obligations under this Amendment or any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section 13.3
of the Credit Agreement.
 
12.           Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT
GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
 
13.           Consent to Forum; Arbitration. EACH OBLIGOR, HEREBY CONSENTS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH
JURISDICTION OVER THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING
IN ANY WAY TO THIS AMENDMENT, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE
BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH OBLIGOR, IRREVOCABLY WAIVES ALL
CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL
OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1 OF THE CREDIT AGREEMENT.  Nothing herein shall limit the right of
Agent or any Lender to bring proceedings against any Obligor in any other court,
nor limit the right of any party to serve process in any other manner permitted
by Applicable Law. Nothing in this Amendment shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction. Notwithstanding the foregoing, Section 14.14 of the Credit
Agreement is incorporated herein by reference and shall apply to this Amendment.
 
14.           Counterparts. This Amendment may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of a signature page of any Loan
Document by telecopy or electronic mail shall be as effective as delivery of a
manually executed counterpart of such agreement.
 
15.           Severability. Wherever possible, each provision of this Amendment
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Amendment shall remain in full force and effect.
 
16.           Entire Agreement. This Amendment, together with all the Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter.  No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty.  Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other in relation to the subject matter hereof or
thereof.  None of the terms or conditions of this Amendment may be changed,
modified, waived or canceled orally or otherwise, except in writing and in
accordance with Section 14.1 of the Credit Agreement.
 
[signatures on following page]




 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.
 

 
BORROWERS:
 
COVENANT TRANSPORT, INC.
 
 
By:
/s/ Richard B. Cribbs  
Name:
Richard B. Cribbs
 
Title:
Senior Vice President and Chief Financial Officer
             
CTG LEASING COMPANY
SOUTHERN REFRIGERATED TRANSPORT, INC.
STAR TRANSPORTATION, INC.
 
 
By:
/s/ Richard B. Cribbs    
Name:
Richard B. Cribbs
 
Title:
Treasurer
             
COVENANT ASSET MANAGEMENT, INC.
 
 
By:
/s/ Richard B. Cribbs    
Name:
Richard B. Cribbs
 
Title:
Assistant Treasurer
             
COVENANT TRANSPORT SOLUTIONS, INC.
 
 
By:
/s/ Richard B. Cribbs    
Name:
Richard B. Cribbs
 
Title:
Vice President and Assistant Treasurer



 
 

--------------------------------------------------------------------------------

 





 
PARENT:
 
COVENANT TRANSPORTATION GROUP, INC.
 
 
By:
/s/ Richard B. Cribbs  
Name:
Richard B. Cribbs
 
Title:
Senior Vice President and Chief Financial Officer



 
 

--------------------------------------------------------------------------------

 





 
AGENT AND LENDERS:
 
BANK OF AMERICA, N.A.,
as Agent and Lender
 
 
By:
/s/ Douglas Cowan   
Name:
Douglas Cowan   
Title:
Senior Vice President 



 
 

--------------------------------------------------------------------------------

 





 
JPMORGAN CHASE BANK, N.A.
 
 
By:
/s/ Rashmi Bhatt   
Name:
Rashmi Bhatt   
Title:
Authorized Signatory 





 
 

--------------------------------------------------------------------------------

 




 
SCHEDULE 8.6.1
to
Third Amended and Restated Credit Agreement
 
COLLATERAL LOCATIONS


 
As of the Amendment Date, each Borrower has the following business locations
that are required to be disclosed by Section 9.1.5 of this Agreement, and no
others:
 
Borrower: Covenant Transport, Inc.
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations:

 
1096 1-45 South, Hutchins, Texas 75141
Owned
 
1300 E. Franklin, Pomona, California 91766
Owned
 
4815 Crackersport Rd., Allentown, Pennsylvania 18104
Owned
 
9858 Sidney Hayes Rd., Orlando, Florida 32806
Owned

 
Borrower: Southern Refrigerated Transport, Inc.
Chief Executive Office: 8055 Highway 67 North, Texarkana, AR 71854
Other Locations: None
 
Borrower: Star Transportation, Inc.
Chief Executive Office: 1116 Polk Avenue, Nashville, TN 37224
Other Locations:

 
6850 Stateline Rd, Olive Branch, Mississippi 38654
Owned

 
Borrower: Covenant Transport Solutions, Inc.
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations: None
 
Borrower: Covenant Asset Management, Inc.
Chief Executive Office: 2215-B Renaissance Drive, Las Vegas, NV 89119
Other Locations: None
 
Borrower: CTG Leasing Company
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations: None
 
2.
In the five years preceding the Amendment Date, no Borrower has had any office
or place of business (excluding drop lots) located in any county other than as
set forth above, except as consented to by Agent and as follows:

 
Covenant Asset Management, Inc. - 639 Isbell Road, Suite 390, Reno, NV 89509
 
 
 

--------------------------------------------------------------------------------

 
 
3.
As of the Amendment Date, Parent and each Subsidiary has the following business
locations that are required to be disclosed by Section 9.1.5 of this Agreement,
and no others:

 
Parent: Covenant Transportation Group, Inc.
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations: None
 
Subsidiary: Covenant Transport, Inc.
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations:

 
1096 I-45 South, Hutchins, Texas 75141
Owned
 
1300 E. Franklin, Pomona, California 91766
Owned
 
4815 Crackersport Rd., Allentown, Pennsylvania 18104
Owned
 
9858 Sidney Hayes Rd., Orlando, Florida 32806
Owned

 
Subsidiary: Southern Refrigerated Transport, Inc.
Chief Executive Office: 8055 Highway 67 North, Texarkana, AR 71854
Other Locations: None


Subsidiary: Star Transportation, Inc.
Chief Executive Office: 1116 Polk Avenue, Nashville, TN 37224
Other Locations:

 
6850 Stateline Rd, Olive Branch, Mississippi 38654
Owned

 
Subsidiary: Covenant Transport Solutions, Inc.
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations: None
 
Subsidiary: Covenant Asset Management, Inc.
Chief Executive Office: 2215-B Renaissance Drive, Las Vegas, NV 89119
Other Locations: None
 
Subsidiary: CTG Leasing Company
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations: None
 
Subsidiary: Covenant Logistics, Inc.
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations: None
 
Subsidiary: IQS Insurance Retention Group, Inc.
Chief Executive Office: 400 Birmingham Highway, Chattanooga, TN 37419
Other Locations: None
 
4.
In the five years preceding the Amendment Date, neither Parent nor Subsidiary
has had an office or place of business (excluding drop lots) located in any
county other than as set forth above, except as consented to by Agent.



5.
As of the Amendment Date, the following bailees, warehouseman, similar parties
and consignees hold inventory or equipment of each Obligor or a Subsidiary:

 
 
 

--------------------------------------------------------------------------------

 
 

 
Name and Address of Party
Nature of
Relationship
Amount of
Inventory/Equipment
Owner of
Inventory/Equipment
None
                     





Notwithstanding anything in this Schedule 8.6.1 to the contrary, the following
locations shall not, from and after the time such locations cease to be owned by
a Borrower, be treated as being set forth in this Schedule 8.6.1 for purposes of
Section 8.6.1:


1116 Polk Avenue, Nashville, TN 37224
6850 Stateline Rd, Olive Branch, Mississippi 38654
 
Back to Form 10-Q [form10q.htm]

